Exhibt 2 PLAN OF CONVERSION AND REORGANIZATION OF JACKSONVILLE BANCORP, MHC TABLE OF CONTENTS 1. INTRODUCTION 1 2. DEFINITIONS 1 3. PROCEDURES FOR CONVERSION 8 4. HOLDING COMPANY APPLICATIONS AND APPROVALS 10 5. SALE OF SUBSCRIPTION SHARES 10 6. PURCHASE PRICE AND NUMBER OF SUBSCRIPTION SHARES 11 7. RETENTION OF CONVERSION PROCEEDS BY THE HOLDING COMPANY 12 8. SUBSCRIPTION RIGHTS OF ELIGIBLE ACCOUNT HOLDERS (FIRST PRIORITY) 12 9. SUBSCRIPTION RIGHTS OF EMPLOYEE PLANS (SECOND PRIORITY) 13 SUBSCRIPTION RIGHTS OF SUPPLEMENTAL ELIGIBLE ACCOUNT HOLDERS (THIRD PRIORITY) 13 SUBSCRIPTION RIGHTS OF OTHER DEPOSITORS (FOURTH PRIORITY) 14 COMMUNITY OFFERING 14 SYNDICATED COMMUNITY OFFERING 15 LIMITATIONS ON PURCHASES 16 PAYMENT FOR SUBSCRIPTION SHARES 17 MANNER OF EXERCISING SUBSCRIPTION RIGHTS THROUGH ORDER FORMS 18 UNDELIVERED, DEFECTIVE OR LATE ORDER FORM; INSUFFICIENT PAYMENT 19 RESIDENTS OF FOREIGN COUNTRIES AND CERTAIN STATES 19 ESTABLISHMENT OF LIQUIDATION ACCOUNT 20 VOTING RIGHTS OF STOCKHOLDERS 22 RESTRICTIONS ON RESALE OR SUBSEQUENT DISPOSITION 22 REQUIREMENTS FOR STOCK PURCHASES BY DIRECTORS AND OFFICERS FOLLOWING THE CONVERSION 23 TRANSFER OF DEPOSIT ACCOUNTS 23 REGISTRATION AND MARKETING 23 TAX RULINGS OR OPINIONS 23 STOCK BENEFIT PLANS AND EMPLOYMENT AGREEMENTS 24 RESTRICTIONS ON ACQUISITION OF BANK AND HOLDING COMPANY 25 PAYMENT OF DIVIDENDS AND REPURCHASE OF STOCK 26 ARTICLES OF INCORPORATION AND BYLAWS 26 CONSUMMATION OF CONVERSION AND EFFECTIVE DATE 26 EXPENSES OF CONVERSION 26 AMENDMENT OR TERMINATION OF PLAN 27 CONDITIONS TO CONVERSION 27 INTERPRETATION 27 (i) EXHIBIT A FORM OF AGREEMENT OF MERGER BETWEEN JACKSONVILLE BANCORP, MHC AND JACKSONVILLE BANCORP, INC. EXHIBIT B FORM OF AGREEMENT OF MERGER BETWEEN JACKSONVILLE BANCORP, INC. (FEDERAL) AND JACKSONVILLE BANCORP, INC. (MARYLAND) EXHIBIT C FORM OF ARTICLES OF INCORPORATION OF THE HOLDING COMPANY EXHIBIT D FORM OF BYLAWS OF THE HOLDING COMPANY (ii) PLAN OF CONVERSION AND REORGANIZATION OF JACKSONVILLE BANCORP, MHC 1. INTRODUCTION This Plan of Conversion and Reorganization (the “Plan”) provides for the conversion of Jacksonville Bancorp, MHC, a federal mutual holding company (the “Mutual Holding Company”), into the capital stock form of organization.The Mutual Holding Company currently owns a majority of the common stock of Jacksonville
